WOODLEY, Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, four days in jail and a fine of $75.
Officer Sims testified for the state, refreshing his memory from a writing he had in his hand.
Appellant’s counsel requested that he be permitted to inspect the writing but the trial judge declined his request.
It is well settled that where a witness, while testifying, uses a writing to refresh his recollection, the defendant or his counsel is entitled to inspect the statement for cross-examination purposes. Green v. State, 53 Texas Cr. Rep. 490, 110 S.W. 920; Palacio v. State, 164 Texas Cr. Rep. 460, 301 S.W. 2d 166; McCormick & Ray, Texas Law of Evidence, 2d Ed., p. 449, Sec. 553; 44 Texas Jur., p. 1140, Sec. 144; Branch’s Ann. P.C. 2d Ed. 189, Sec. 182.
The judgment is reversed and the cause remanded.